DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-42, as filed on July 26, 2019 were previously pending.  On October 21, 2019, Applicant filed preliminary amendments to the claims, where Applicant amended claims 9, 14, 26, 30, 35, 37, and 39; and canceled claims 2-6, 10, 12, 13, 15, 22-24, 27-29, 31, 34, 36, and 40-42 (the “October 21, 2019 Preliminary Amendment”).  Claims 1, 7, 8, 11, 16-21, 25, 32, and 33 were not amended in the October 21, 2019 Preliminary Amendment.  Therefore, claims 1, 7-9, 11, 14, 16-21, 25, 26, 30, 32, 33, 35, 37, and 39, as recited in the October 21, 2019 Preliminary Amendment, are currently pending and subject to the non-final office action below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 5, 2019 was considered by the examiner and was in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 32 recites the limitations of "the receiving module" and "the collection module" in lines 18 and 19.  However, there is insufficient antecedent basis for this limitation in the claim. See MPEP § 2173.05(e).  Neither of "a receiving module", nor "a collection module" were previously recited in claim 32.  Examiner suggests that Applicant: (1) amend “the receiving module” in line 18 of claim 32 to “the data share module”; and (2) amend “the collection module” in line 19 of claim 32 to “the response module”, or make some other appropriate corrections of course.  For examination purposes, “the receiving module” in line 18 of claim 32, will be interpreted and read the same as “the data share module.”  Similarly, for examination purposes, “the collection module” in line 19 of claim 32, will be interpreted and read the same as “the response module.”  This rejection under § 112(b) also applies to claim 37, due to its dependency on claim 32.  As such, claims 32 and 37 are rejected as being indefinite under 35 U.S.C. § 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 7-9, 11, 14, 16-21, 25, 26, 30, 32, 33, 35, 37, and 39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  See MPEP § 2106; see also Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (hereinafter referred to as the “2019 Revised PEG”).

Step 1 of the Alice/Mayo Test
	Following Step 1 of the Alice/Mayo Test, claims 1, 7-9, 11, 14, 16-21, 25, 26, 30, and 35 are directed to a computer-implemented method for automatically generating genetic risk assessments, which is also within one of the four statutory categories (i.e., a process). See MPEP § 2106.03.  Claims 32 and 37 are directed to a system for automatically generating genetic risk assessments, which is within one of the four statutory categories (i.e., a machine or apparatus). See id.  Claims 33 and 39 are directed to a non-transitory computer-readable medium, which is also within one of the four statutory categories (i.e., an article of manufacture). See id.

Step 2A of the Alice/Mayo Test – Prong One
Following Prong One of Step 2A of the Alice/Mayo Test, claims 1, 32, and 33 are rejected under 35 U.S.C. § 101, because the claimed invention is directed to an abstract idea without significantly more.  Claim 32 recites the following limitations (and claims 1 and 33 substantially recite the following limitations):


a server managed by an entity that provides genetic testing services;

a data share module, stored in memory of the server, that receives, from an electronic health records system associated with a health clinic, a data share that indicates that a patient has scheduled an appointment with a healthcare provider at the health clinic;

a patient engagement module, stored in the memory, that, in response to identifying that the patient has scheduled an appointment with the healthcare provider, sends a digital family history request to the patient in preparation for the scheduled appointment, the digital family history request comprising:

	a link to a third-party portal; and

	a request to access and complete an electronic family history form using the third-party portal;

a response module, stored in the memory, that receives responses to the family history form that the patient submitted using the third-party portal;

a risk assessment module, stored in the memory, that generates a genetic risk assessment for the patient based on the responses received through the third-party portal; and

at least one physical processor configured to execute the receiving module, the patient engagement module, the collection module, and the risk assessment module.

However, the aforementioned limitations that are identified in underlined font comprise a process that, under its broadest reasonable interpretation, falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See 2019 Revised PEG.  The Certain Methods of Organizing Human Activity category covers concepts related to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (i.e., scheduling medical appointments; transmitting data (i.e., family history request forms) to patients after the appointments have been scheduled; collecting patient family history responses; and generating genetic risk assessments based on the responses), but for the recitation of generic computer components and functions also recited in claims 1, 32, and 33.  That is, other than reciting: (1) a computing device (as described in claims 1 and 33); (2) a system (as described in claim 32); (3) a non-transitory computer-readable medium comprising one or more computer-executable instructions (as described in claim 33); (4) a server managed by an entity that provides genetic testing claim 32); (5) a data share module, stored in memory of the server (as described in claim 32); (6) an electronic health records system associated with a health clinic (as described in claims 1, 32, and 33); (7) a patient engagement module, stored in the memory (as described in claim 32); (8) a link to a third-party portal (as described in claims 1, 32, and 33); (9) a response module, stored in the memory (as described in claim 32); (10) a risk assessment module, stored in the memory (as described in claim 32); (11) at least one processor (as described in claims 1 and 33)/at least one processor configured to execute the receiving module, the patient engagement module, the collection module, and the risk assessment module (as described in claim 32); and the step of: (12) in response to identifying that the patient has scheduled an appointment with the healthcare provider, sending a digital family history request to the patient in preparation for the scheduled appointment (as described in claims 1, 32, and 33), the context of claims 1, 32, and 33 encompasses concepts directed to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (i.e., scheduling medical appointments; transmitting data (i.e., family history request forms) to patients after the appointments have been scheduled; collecting patient family history responses; and generating genetic risk assessments based on the responses).
The aforementioned claim limitations described in claims 1, 32, and 33 are analogous to claim limitations directed toward concepts of managing personal behavior or relationships or interactions between people, because they merely recite limitations for ultimately sharing data between people (i.e., patients and people who are providing genetic screening and counseling services).  If a claim limitation, under its broadest reasonable interpretation, covers the management of personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See 2019 Revised PEG.  Accordingly, claims 1, 32, and 33 recite an abstract idea.
Examiner notes that: claims 7-9, 11, 14, 16-21, 25, 26, 30, and 35 (which individually depend on claim 1); claim 37 (which depends on claim 32); and claim 39 (which depends on claim 33), further narrow the abstract idea described in claims 1, 32, and 33 respectively.  As such, dependent claims 7-9, 11, 14, 16-21, 25, 26, 30, 35, 37, and 39 similarly cover limitations directed to narrowing the abstract concept described in claim 1, 32, and 33 which is directed to managing personal behavior including following rules or instructions (i.e., scheduling medical appointments; transmitting data (i.e., family history request forms) to patients after the appointments have been scheduled; collecting patient family history responses; and generating genetic risk assessments based on the responses).  Therefore, dependent claims 7-9, 11, 14, 16-21, 25, 26, 30, 35, 37, and 39 are also directed to the aforementioned abstract idea.  Examiner notes that: (1) dependent claims 11, 16, 21, 26, 30, 37, and 39 include limitations that are deemed to be additional elements, and require further analysis under Prong Two of Step 2A; and (2) dependent claims 7-9, 14, 17-20, 25, and 35 do not provide any limitations that are deemed to be additional elements which require further analysis under Prong Two of Step 2A.

Step 2A of the Alice/Mayo Test – Prong Two
Following Prong Two of Step 2A of the Alice/Mayo Test, this judicial exception is not integrated into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  In particular, claim 32 recites and claims 1 and 33 substantially recite the additional elements of (identified in bold font below):
a system for automatically generating genetic risk assessments (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), the system comprising:

a server managed by an entity that provides genetic testing services (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f));

a data share module, stored in memory of the server (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), that receives, from an electronic health records system associated with a health clinic (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), a data share that indicates that a patient has scheduled an appointment with a healthcare provider at the health clinic;

a patient engagement module, stored in the memory (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), that, in response to identifying that the patient has scheduled an appointment with the healthcare provider, sends a digital family history request to the patient in preparation for the scheduled appointment (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g) and (generally linking the abstract idea to a particular field of use, as noted below, see MPEP § 2106.05(e)), the digital family history request comprising:

	a link to a third-party portal (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)); and

	a request to access and complete an electronic family history form using the third-party portal;

a response module, stored in the memory (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), that receives responses to the family history form that the patient submitted using the third-party portal;

a risk assessment module, stored in the memory (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), that generates a genetic risk assessment for the patient based on the responses received through the third-party portal;

at least one physical processor configured to execute the receiving module, the patient engagement module, the collection module, and the risk assessment module (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f));

a non-transitory computer-readable medium comprising one or more computer-executable instructions (as described in claim 33) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)); and a computing device (as described in claims 1 and 33) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)).  However, the recitation of these limitations is made with a high-level of generality (i.e., using computer components and software to perform the abstract methods of organizing human activity directed to: scheduling medical appointments; transmitting data (i.e., family history request forms) to patients after the appointments have been scheduled; collecting patient family history responses; and generating genetic risk assessments based on the responses), such that it amounts to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract 
- The following are examples of court decisions that demonstrate merely applying instructions by reciting the computer structure as a tool to implement the claimed limitations (e.g., see MPEP § 2106.05(f)):
			- Invoking computers or other machinery merely as a tool to perform an existing process, e.g. see, Affinity Labs v. DirecTV – similarly, the current invention invokes computers (i.e., the system, non-transitory computer-readable medium, computing device, server, memory, electronic health records system, and the various modules) to perform the existing processes of: scheduling medical appointments; transmitting data (i.e., family history request forms) to patients after the appointments have been scheduled; collecting patient family history responses; and generating genetic risk assessments based on the responses);
			- Using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data), e.g. see, TLI Communications LLC v. AV Auto, LLC – similarly, the current invention invokes the system, non-transitory computer-readable medium, computing device, server, memory, electronic health records system, and the various modules, as tools to execute the abstract idea; and
		- Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g. see, Intellectual Ventures I LLC v. Capital One Bank – similarly, the current invention merely requires at least one processor configured to execute the various modules (i.e., software – see paragraph [0087] in Applicant’s specification as filed on July 26, 2019) to be programmed to ultimately perform the limitations identified in claims 1, 32, and 33 as being directed to the abstract idea.
e.g., see MPEP § 2106.05(g)):
		- Examples of Mere Data Gathering/Mere Data Outputting:
			- Performing clinical tests on individuals to obtain input for an equation, e.g., see In re Grams – similarly, the current invention merely utilizes the step of in response to identifying that the patient has scheduled an appointment with the healthcare provider, sends a digital family history request to the patient in preparation for the scheduled appointment, described in claims 1, 32, and 33 to get a send the request to the digital family request to the patient in order to collect the information that is used to generate the genetic risk assessment for the patient; and
				- Obtaining information about transactions using the Internet to verify credit card transactions, e.g., see CyberSource v. Retail Decisions, Inc. – similarly, the limitation directed to “in response to identifying that the patient has scheduled an appointment with the healthcare provider, sending a digital family history request to the patient in preparation for the scheduled appointment”, described in claims 1, 32, and 33, is similarly deemed to be a necessary data gathering step (i.e., “sending” the family history request is a necessary gathering/outputting step before the system is able to: (i) collect the patient’s responses; and (ii) generate the genetic risk assessments for the patient based on the patient’s responses).
Thus, the additional elements in independent claims 1, 32, and 33 are not indicative of integrating the judicial exception into a practical application.  Similarly, dependent claims 7-9, 14, 17-20, 25, and 35 do not recite any additional elements outside of those identified as being directed to the abstract idea, described above.  Examiner notes that dependent claims 11, 16, 21, 26, 30, 37, and 39 recite the following additional elements (in bold font below):
wherein sending the report to at least one of the healthcare provider and the clinic comprises automatically sending the report to at least one of the healthcare provider and the clinic in response to receiving the responses from the patient (insignificant extra-solution activity as noted above, see MPEP § 2106.05(g)) (as described in claim 11);

further comprising: generating, based at least in part on the patient’s genetic risk assessment, an aggregate report of a plurality of patients, including the patient, who have scheduled appointments with at least one of the healthcare provider and a clinic associated with the healthcare provider; and automatically sending the aggregate report to at least one of the healthcare provider and the clinic (insignificant extra-solution activity as noted above, see MPEP § 2106.05(g)) (as described in claim 16);

wherein generating the aggregate report comprises periodically generating the aggregate report, each generated instance of the aggregate report being generated in connection with a successive time period; and automatically sending the aggregate report comprises periodically sending the aggregate report (insignificant extra-solution activity as noted above, see MPEP § 2106.05(g)) (as described in claim 21);

wherein the steps of the method are performed by a server managed by an entity that provides genetic screening services, wherein the electronic health records system automatically transmits the data share to the server managed by the entity in response to determining that the patient has been scheduled for the appointment (insignificant extra-solution activity as noted above, see MPEP § 2106.05(g)) (as described in claim 26)

further comprising providing the patient with a personal report comprising at least one of: the patient's genetic risk assessment; the patient's responses to the family history form; and educational information, wherein providing the patient with the personal report comprises at least one of: sending, to the patient, a link to the personal report; and sending, to the patient, an email that includes the personal report (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f) and (insignificant extra-solution activity as noted above, see MPEP § 2106.05(g)) (as described in claims 30); and

the system further comprising: a patient pedigree module, stored in the memory (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), that generates a three-generation patient pedigree based on the genetic risk assessment for the patient, wherein the three-generation
patient pedigree comprises determining at least one of: number of aunts / uncles related to the patient; number of brothers / sisters related to the patient; and number of sons / daughters related to the patient (as described in claim 37)

further causing the computing device to: generate a three-generation patient pedigree module, stored in the memory, based on the genetic risk assessment for the patient (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), wherein the three-generation patient pedigree comprises determining at least one of: number of aunts / uncles related to the patient; number of brothers / sisters related to the patient; and number of sons / daughters related to the patient (as described in claim 39) .

However, these additional elements in dependent claims 11, 16, 21, 26, 30, 37, and 39 are deemed to be no more than (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform claims 11, 16, 21, 26, and 30, are merely using common computer components and features to present the organized human activity (i.e., the generated risk assessment) to the persons in the claims.  As such, the additional elements in dependent claims 11, 16, 21, 26, 30, 37, and 39 are not indicative of integrating the judicial exception into a practical application.
	Unlike the claims that have been held as a whole to be directed to an improvement or otherwise directed to something more than the abstract idea, claims 1, 7-9, 11, 14, 16-21, 25, 26, 30, 32, 33, 35, 37, and 39: (1) are not directed to improvements to the functioning of a computer, or to any other technology or technical field similar to the Enfish, LLC v. Microsoft Corp. case (see MPEP § 2106.05(a)); (2) do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see USPTO Memorandum, Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, issued June 7, 2018 (available at https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF) (henceforth, referred to as the “Vanda Pharmaceuticals Memo”); (3) do not apply the judicial exception with, or by use of, a particular machine (see MPEP § 2106.05(b)); (4) do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)); nor do they (5) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as whole is more than a drafting effort designed to monopolize the exception (see MPEP § 2106.05(e) and the Vanda Pharmaceuticals Memo).  For these reasons, claims 1, 7-9, 11, 14, 16-21, 25, 26, 30, 32, 33, 35, 37, and 39 do not recite additional elements that integrate the judicial exception into a practical application.

Step 2B of the Alice/Mayo Test for Claims
Following Step 2B of the Alice/Mayo Test, claims 1, 7-9, 11, 14, 16-21, 25, 26, 30, 32, 33, 35, 37, and 39 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to whether the abstract idea is integrated into a practical application, the additional elements of claims 1, 7-9, 11, 14, 16-21, 25, 26, 30, 32, 33, 35, 37, and 39 amount to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).
	Further the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts recognize, or those having ordinary skill in the art would recognize, to be well-understood, routine, and conventional computer components. See MPEP §§ 2106.05 (d).
	The additional elements of claims 1, 11, 16, 21, 26, 30, 32, 33, 37, and 39, as recited, the system; non-transitory computer-readable medium comprising one or more computer-executable instructions; server managed by an entity that provides genetic testing services; computing device; data share module, stored in memory of the server; electronic health records system associated with a health clinic; patient engagement module, stored in the memory; a link to a third-party portal; response module, stored in the memory; risk assessment module, stored in the memory; at least one processor/at least one processor configured to execute the receiving module, the patient engagement module, the collection module, and the risk assessment module; patient pedigree module, stored in the memory; and the steps of: “in response to identifying that the patient has scheduled an appointment with the healthcare provider, sending a digital family history request to the patient in preparation for the scheduled appointment”; “sending the report to at least one of the healthcare provider and the clinic comprises automatically sending the report to at least one of the healthcare provider and the clinic in response to receiving the responses from the patient”; “automatically sending the aggregate report to at least one of the healthcare provider and the clinic”; 
	- Regarding the system; non-transitory computer-readable medium comprising one or more computer-executable instructions; server managed by an entity that provides genetic testing services; computing device; data share module, stored in memory of the server; electronic health records system associated with a health clinic; patient engagement module, stored in the memory; a link to a third-party portal; response module, stored in the memory; risk assessment module, stored in the memory; at least one processor/at least one processor configured to execute the receiving module, the patient engagement module, the collection module, and the risk assessment module; patient pedigree module, stored in the memory - Applicant generally describes these computer components at a high-level in the specification.
			- For example, Applicant generally describes the computer system as one that “broadly represents any single or multi-processor computing device or system capable of executing computer-readable instructions”, including, without limitation, “workstations, laptops, client-side terminals, servers, distributed computing systems, handheld devices, or any other computing system or device.” Applicant’s specification as filed on July 26, 2019, paragraph [0086].  Further, Applicant describes the processor as generally representing “any form of physical processing unit (e.g., a hardware-implemented central processing unit) capable of processing data or interpreting and executing instructions. Id. at paragraph [0087].  These components are described at a high level, and are the equivalent of generic computer components (i.e., generic computer processing devices).  Therefore, this disclosure shows that the system; computing device; server; electronic health records system; and at least one processor, are generic computing devices.  Such devices are old and well-known computing devices in the medical industry.
			- Similarly, the specification discloses that the system memory generally “represents any type or form of volatile or nonvolatile storage device or medium capable of storing data and/or other computer-readable instructions. Examples of system memory 816 include, without limitation, Random Access Memory (RAM), Read Only Memory (ROM), flash memory, or any other suitable memory device.” Id. at paragraph [0088].  Paragraph [0088] also discloses that “the one more modules 102 from FIG. 1 [which include the data share module; request module; response module; and risk assessment module] may be loaded into the system memory.” Id.  This disclosure shows that the memory and various modules may be embodied by generic computer components and software instructions.  Likewise, these computer components and generic software instructions are old and well-known in the medical industry.
Therefore, the disclosure in Applicant’s specification shows that the aforementioned computer components are well-known, routine, and conventional computer components that are previously known in the industry. See MPEP § 2106.05(d).
		- Regarding the steps and features directed to: “in response to identifying that the patient has scheduled an appointment with the healthcare provider, sending a digital family history request to the patient in preparation for the scheduled appointment”; “sending the report to at least one of the healthcare provider and the clinic comprises automatically sending the report to at least one of the healthcare provider and the clinic in response to receiving the responses from the patient”; “automatically sending the aggregate report to at least one of the healthcare provider and the clinic”; “automatically sending the aggregate report comprises periodically sending the aggregate report”; “sending, to the patient, a link to the personal report; and sending, to the patient, an email that includes the personal report”; and “generating a three-generation patient pedigree module, stored in the memory, based on the genetic risk assessment for the patient” - The following represents an example that courts have identified to be well-understood, routine, and conventional activities (e.g., see MPEP § 2106.05(d)):
e.g., see Intellectual Ventures v. Symantec – similarly, the limitations directed to: “sending the digital family history request to the patient”; “sending the report to the healthcare provider and the clinic”; “automatically sending the aggregate report to the healthcare provider and clinic”; “periodically sending the aggregate report”; and “sending the patient a link to the personal report and sending the patient an email that includes the personal report”, are also deemed to be well-understood, routine, and conventional activity in the medical field, because they also represent mere collection and transmission of data over a network (i.e., merely (i) sending medical information requests to a patient; and (ii) sending medical reports to patients , healthcare providers, and clinics).
Therefore, the additional elements described in claims 1, 11, 16, 21, 26, 30, 32, 33, 37, and 39 are deemed to be additional elements which do not amount to significantly more than the abstract idea identified above.
	Thus, taken alone, the additional elements of claims 1, 11, 16, 21, 26, 30, 32, 33, 37, and 39 do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functionality of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.  Therefore, whether taken individually or as an ordered combination, claims 1, 11, 16, 21, 26, 30, 32, 33, 37, and 39 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
	Additionally, dependent claims 7-9, 14, 17-20, 25, and 35 (which individually depend on claim 1) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Examiner notes that claims 7-9, 14, 17-20, 25, and 35 do not include any additional elements beyond those identified as well-understood, routine, and conventional components as described above in the subject matter eligibility rejections of independent claim 1.  Dependent claims 7-9, 14, 17-20, 25, and 35 merely add limitations that further narrow the abstract idea described in independent claim 1.  claims 1, 7-9, 11, 14, 16-21, 25, 26, 30, 32, 33, 35, 37, and 39 are also nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 26, 30, 32, 33, 35, 37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Girn et al. (Pub. No. US 2003/0113727); in view of:
- Eng (Pub. No. US 2015/0154373).

	Regarding claims 1 and 33,
		- Girn teaches:
- a computer-implemented method for automatically generating genetic risk assessments, at least of a portion of the method being performed by a computer device comprising at least one processor, the method comprising (as described in claim 1) (Girn, paragraphs [0049], [0061], and [0063]; Paragraph [0049] teaches a method for identifying the risk of an individual of developing conditions that have a genetic component that is combined with genetic testing.  Paragraph [0061] teaches that the system in Figure 1 is implemented as a subdomain 110 of a “healthcare portal” web site 100.  Paragraph [0063] teaches that users may gain access to the subdomain 110 either by a direct connection between the user’s computer 150 and the firewall 140 or by connection from a remote computer 162 via a global information network 160 (i.e., at least a portion of the method is performed by a computer device comprising at least one processor).):
a non-transitory computer-readable medium comprising one or more computer-executable instructions that, when executed by at least one physical processor of a computing device, cause the computing device to (as described in claim 33) (Girn, paragraphs [0077] and [0079]; Paragraph [0077] teaches an Enterprise Java Beans (EJB) environment, which includes an EJB server (see paragraph [0079]) (i.e., a non-transitory computer-readable medium).  Paragraph [0077] teaches that the Enterprise Java Beans are reusable software units (i.e., computer-executable instructions) that are written using a Java Beans API, which may directly perform the processing functions.):
				- receive a data share, derived from an electronic health records system, that indicates that a patient has scheduled an appointment with a healthcare provider (as described in claims 1 and 33) (Girn, paragraphs [0032] and [0081]; Paragraph [0032] teaches that the process may include an appointment scheduling facility that allows the individual to make an appointment with a genetic counselor.  Paragraph [0081] teaches that at step 222, the system allows the user to request an appointment with a counselor.  This appointment may be for an on-line consultation, a telephone consultation or an office visit.  The user selects the desired type of counseling and schedules the session at step 224 (i.e., receiving data indicating that a patient has scheduled an appointment with a healthcare provider).);
				- identify that the patient has scheduled an appointment with the healthcare provider, and send a digital family history request to the patient (similar to the limitation described in claims 1 and 33) (Girn, paragraphs [0032], [0081], [0083], and [0084]; Paragraph [0032] teaches that the process may include an appointment scheduling facility that allows the individual to make an appointment with a genetic counselor.  Paragraph [0081] teaches that at step 222, the system allows the user to request an appointment with a counselor.  This appointment may be for an on-line consultation, a telephone consultation or an office visit.  The user selects the desired type of counseling and schedules the session at step 224 (i.e., this also teaches identifying that the patient has scheduled an appointment with a healthcare provider).  Paragraph [0083] teaches that after step 310, the process executes step 314 which determines whether the user wants to edit an existing family history or enter data for a new family history.  i.e., sending a digital family history request to the patient).);
				- the digital family history request comprising	:
- a link to a third-party portal (as described in claims 1 and 33) (Girn, paragraph [0080]; Paragraph [0080] teaches that the EJB server 124 has a final link to the portal services 144.  This link allows users 146 inside the firewall 140 as well as administrators access to the family history and counseling system (i.e., a link to a third-party portal).  In addition, the exemplary portal services 144 is implemented as a Common Object Request Broker Architecture (CORBA) wrapper to allow users 150 and 162 outside of the firewall 140 access to services offered on the portal system through the inventive family history and counseling system (i.e., a link to a third-portal).); and
					- a request to access and complete an electronic family history form using the third party portal (as described in claims 1 and 33) (Girn, paragraphs [0031] and [0082]; Paragraph [0082] teaches that the first step, 310, gets and verifies the user’s identifier and password and verifies that the user is allowed access to the system.  Also at step 310, the system uses the identifier to retrieve the user’s profile from the family history database 138 (i.e., requesting access to the user’s electronic family history).  Paragraph [0031] teaches that the process running on the computer (either the computer they are using or a remote “server” computer) guides the individual to collect data comprising his/her pedigree (family tree).  For each member of the family in this family tree, the individual is asked to provide demographic together with historical and current health status data that is specific to the selected disease (i.e., a request to complete an electronic family history form using the third party portal).);
receive, through the third-party portal, responses to the family history form that the patient submitted using the third-party portal (as described in claims 1 and 33) (Girn, paragraphs [0031], [0083], and [0084]; Paragraph [0031] teaches that the process running on the computer (either the computer they are using or a remote “server” computer) guides the individual to collect data comprising his/her pedigree (family tree).  For each member of the family in this family tree, the individual is asked to provide demographic together with historical and current health status data that is specific to the selected disease.  Paragraph [0083] teaches that after step 310, the process executes step 314 which determines whether the user wants to edit an existing family history or enter data for a new family history.  If the user wants to enter a new family history, then at step 317, the system allows the user to select a particular disease for analysis.  After and during the data collection operation, the user is prompted to review and edit the data at step 320 to ensure that it is correct.  Paragraph [0084] teaches that if, at step 316 the user chooses to edit an existing family history, then at step 322, the user selects a particular family history from the family history database 138 and, at step 324, edits the family history (i.e., receiving response to the family history form submitted by the patient using the third-party portal).); and
- generate a genetic risk assessment for the patient based on the responses received through the third-party portal (as described in claims 1 and 33) (Girn, paragraphs [0031], [0079], and [0114]; Paragraph [0031] teaches that process analyzes the information provided in the context of the pedigree to determine if the individual is at risk of developing a selected illness.  Paragraph [0079] teaches that the analysis server, in the exemplar implementation, shows how the inventive system can integrate with several risk analysis programs, including: a family history statistical risk analysis program written in Fortran; and a statistical risk analysis program focused on breast cancer.  In addition, the analysis server includes heuristic algorithms that are used to identify possible genetic risks associated with other genetically linked diseases.  When the user selects a particular disease a risk analysis program is also selected.  After the user has entered the family history data, the EJB server 124 invokes the appropriate analysis program from the analysis server and retrieves the results (i.e., i.e., the generated risk assessment) are then sent back through the servlet runtime environment 116 to be encrypted and transmitted to the user for display.  Paragraph [0114] teaches that the present invention may include an output of a statistical risk assessment (i.e., generating a risk assessment for the patient) as one of the factors within a heuristic risk assessment in genetic disease.).
		- Girn does not explicitly teach a computer-implemented method and non-transitory computer-readable medium, configured to:
			- in response to (emphasis added) identifying that the patient has scheduled an appointment with the healthcare provider, send a digital family history request to the patient in preparation for the scheduled appointment (emphasis added) (as described in claims 1 and 33).
		- However, in analogous art of genetic risk assessment systems and methods, Eng teaches a disease risk decision support platform, configured to:
			- in response to (emphasis added) identifying that the patient has scheduled an appointment with the healthcare provider, send a digital family history request to the patient in preparation for the scheduled appointment (emphasis added) (as described in claims 1 and 33) (Eng, paragraphs [0021], [0023], and [0024]; Paragraph [0021] teaches that the system 10 employs patient family structure responses and patient genetic disease history responses to generate one or more disease specific pedigree data structures.  Paragraph [0023] teaches a disease risk decision platform system 10 includes an invitation question and answer (Q&A) engine 12 and a patient Input/Output (I/O) Q&A graphical user interface (GUI) 14.  The invitation rules Q&A engine 12 receives an appointment-specific information request from a patient master scheduling center.  The appointment-specific information request initiates one or more invitation requests based on the specific appointment made by the patient (i.e., in response to identifying that the patient has scheduled an appointment with a specific healthcare provider, sending a digital family history request to the patient in preparation for the scheduled appointment).  Each invitation request is related to the patient’s scheduled encounter and invokes a question set or disease-related questionnaires including, for example, patient general questions, patient i.e., in response to identifying that the patient has scheduled an appointment with a specific healthcare provider, sending a digital family history request to the patient in preparation for the scheduled appointment).  Paragraph [0024] teaches that the invitation Q&A engine 12 retrieves question sets associated with the one or more invitations from a disease risk decision repository 16 and delivers a questionnaire to the patient I/O Q&A GUI for receiving answers from the patient (i.e., in response to identifying that the patient has scheduled an appointment with a specific healthcare provider, sending a digital family history request to the patient in preparation for the scheduled appointment).  Paragraph [0021] teaches that this feature is beneficial for generating disease specific risk reference information and guidelines to facilitate a clinician decision making process in diagnosing and providing recommendation to patients for further evaluation and/or specific treatments and/or life style behavior changes in accordance with disease risk.).
	Therefore, it would have been obvious to one of ordinary skill in the art of genetic risk assessment systems and methods at the time of the claimed invention to modify the genetic assessment method, system, and non-transitory computer-readable medium taught by Girn, to incorporate a step and feature directed to sending a digital history request to a patient in preparation for a scheduled appointment, as taught by Eng, in order to generate disease specific risk reference information and guidelines to facilitate a clinician decision making process in diagnosing and providing recommendation to patients for further evaluation and/or specific treatments and/or life style behavior changes in accordance with disease risk. See Eng, paragraph [0021]; see also MPEP § 2143 G.

claim 26,
		- The combination of: Girn, as modified in view of Eng, teaches the limitations of claim 1 (which claim 26 depends on), as described above.
		- Girn further teaches a computer-implemented genetic assessment method, wherein:
			- the steps of the method are performed by a server managed by an entity that provides genetic screening services (Girn, paragraphs [0031] and [0060]; Paragraph [0031] teaches that the process running on the computer (either the computer they are using or a remote “server” computer) (i.e., a server) guides the individual to collect data comprising his/her pedigree (family tree).  Paragraph [0060] teaches that the presentation lay 112 is implemented using servlets, which are web servers.  Servlets are written using functions provided by a servlet applications program interface (API).  This API is provided in the web server for the portal server 100 (i.e., servers providing the portal for the genetic screening).  Because servlet API’s are available for many commercial web servers, the family history and counseling software according to the subject invention may be implemented at a particular healthcare provider’s site with minimal programming (i.e., a server managed by an entity that provides the genetic screening servers).); and
			- wherein the electronic health records system automatically transmits the data share to the server managed by the entity in response to determining that the patient has been scheduled for the appointment (Girn, paragraphs [0119] and [0120]; Paragraph [0119] that in addition to this information, the report web page, shown in FIG. 10, allows the user to schedule an appointment with a genetic counselor.  The counseling service enables a user to obtain counseling in many forms: online counseling either by an exchange of emails or a telephone consultation with a board certified counselor, or a referral into a trained counselor for a personal appointment booked online through the inventive service.  Paragraph [0120] teaches that the counselor will, with the permission of the user, obtain a family history collected by the Risk Assessment Service (i.e., the data share which includes the patient’s family history is transmitted to the counselor after the patient has scheduled for the appointment).).
Girn, in view of Eng, described in the analysis of the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claim 30,
		- The combination of: Girn, as modified in view of Eng, teaches the limitations of claim 1 (which claim 30 depends on), as described above.
		- Girn further teaches a computer-implemented genetic assessment method, comprising:
			- providing the patient with a personal report comprising at least one of: the patient’s genetic risk assessment; the patient’s responses to the family history form; and education information (Girn, paragraph [0079]; Paragraph [0079] teaches that after the user has entered the family history data, the EJB server 124 invokes the appropriate analysis program from the analysis server and retrieves the results (i.e., the patient’s genetic risk assessment).  The results are then sent back through the servlet runtime environment 116 to be encrypted and transmitted to the user for display (i.e., providing the patient’s genetic risk assessment to the patient).); and
			- wherein providing the patient with the personal report comprises at least one of: sending, to the patient, a link to the personal report; and sending to the patient, an email that includes the personal report (Girn, paragraph [0080]; Paragraph [0080] teaches a final link from the EJB server 124 is to the portal services 144.  The link allows users 146 inside the firewall 140 as well as administrators access to the family history and counseling system (i.e., providing a link to the system and the patient genetic risk assessment results).).
	The motivation and rationale to modify the computer-implemented genetic assessment method taught by Girn, in view of Eng, described in the analysis of the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

claim 32,
		- Girn teaches:
- a system for automatically generating genetic risk assessments, the system comprising (Girn, paragraph [0095]; Paragraph [0095] teaches a system that can support the creation of any family history or pedigree structure and can collect data relating to a disease or disease group.):
- a server managed by an entity that provides genetic testing services (Girn, paragraphs [0029], [0049], [0057], and [0060]; Paragraph [0029] teaches that the present invention may be presented as a single “stand-alone” or other local use computer system or as a client/server or internet based or other remote access computer system for identifying the risk of an individual of developing conditions that have a genetic component that is combined with genetic testing (see paragraph [0049]) (i.e., a server for providing genetic testing services).  Paragraph [0057] teaches that the system may be implemented as: an adjunct to a healthcare provider’s web site, serving its patient and provider population from computers within the facility; from on-site kiosks; and as an independent “consumer genomics” portal (i.e., examples of providing genetic testing services).  Paragraph [0060] also teaches that the presentation lay 112 is implemented using servlets, which are web servers.  Servlets are written using functions provided by a servlet applications program interface (API).  This API is provided in the web server for the portal server 100 (i.e., servers providing the portal for the genetic screening).  Because servlet API’s are available for many commercial web servers, the family history and counseling software according to the subject invention may be implemented at a particular healthcare provider’s site with minimal programming (i.e., a server managed by an entity that provides the genetic screening servers).);
	- a data share module, stored in memory of the server, that receives, from an electronic health records system associated with a health clinic, a data share that indicates that a patient has scheduled an appointment with a healthcare provider at the health clinic (Girn, paragraphs [0032] and [0081]; Paragraph [0032] teaches that the process may include an appointment scheduling facility that allows the individual to make an appointment with a genetic counselor.  Paragraph [0081] teaches that at step 222, the system allows the user to request an appointment with a counselor.  i.e., receiving data indicating that a patient has scheduled an appointment with a healthcare provider).);
	- a patient engagement module, stored in the memory, that identifies that the patient has scheduled an appointment with the healthcare provider, and sends a digital family history request to the patient (similar to the limitation described in claim 32) (Girn, paragraphs [0032], [0081], [0083], and [0084]; Paragraph [0032] teaches that the process may include an appointment scheduling facility that allows the individual to make an appointment with a genetic counselor.  Paragraph [0081] teaches that at step 222, the system allows the user to request an appointment with a counselor.  This appointment may be for an on-line consultation, a telephone consultation or an office visit.  The user selects the desired type of counseling and schedules the session at step 224 (i.e., this also teaches identifying that the patient has scheduled an appointment with a healthcare provider).  Paragraph [0083] teaches that after step 310, the process executes step 314 which determines whether the user wants to edit an existing family history or enter data for a new family history.  If the user wants to enter a new family history, then at step 317, the system allows the user to select a particular disease for analysis.  After and during the data collection operation, the user is prompted to review and edit the data at step 320 to ensure that it is correct.  Paragraph [0084] teaches that if, at step 316 the user chooses to edit an existing family history, then at step 322, the user selects a particular family history from the family history database 138 and, at step 324, edits the family history (i.e., sending a digital family history request to the patient).);
				- the digital family history request comprising:
- a link to a third-party portal (Girn, paragraph [0080]; Paragraph [0080] teaches that the EJB server 124 has a final link to the portal services 144.  This link allows users 146 inside the firewall 140 as well as administrators access to the family history and counseling system (i.e., a link to a third-party portal).  In addition, the exemplary portal services 144 is implemented as a Common Object Request Broker Architecture (CORBA) i.e., a link to a third-portal).); and
					- a request to access and complete an electronic family history form using the third party portal (Girn, paragraphs [0031], [0083], and [0084]; Paragraph [0031] teaches that the process running on the computer (either the computer they are using or a remote “server” computer) guides the individual to collect data comprising his/her pedigree (family tree).  For each member of the family in this family tree, the individual is asked to provide demographic together with historical and current health status data that is specific to the selected disease.  Paragraph [0083] teaches that after step 310, the process executes step 314 which determines whether the user wants to edit an existing family history or enter data for a new family history.  If the user wants to enter a new family history, then at step 317, the system allows the user to select a particular disease for analysis.  After and during the data collection operation, the user is prompted to review and edit the data at step 320 to ensure that it is correct.  Paragraph [0084] teaches that if, at step 316 the user chooses to edit an existing family history, then at step 322, the user selects a particular family history from the family history database 138 and, at step 324, edits the family history (i.e., receiving response to the family history form submitted by the patient using the third-party portal).);
				- a response module, stored in the memory, that receives responses to the family history form that the patient submitted using the third-party portal (Girn, paragraphs [0031], [0083], and [0084]; Paragraph [0031] teaches that the process running on the computer (either the computer they are using or a remote “server” computer) guides the individual to collect data comprising his/her pedigree (family tree).  For each member of the family in this family tree, the individual is asked to provide demographic together with historical and current health status data that is specific to the selected disease.  Paragraph [0083] teaches that after step 310, the process executes step 314 which determines whether the user wants to edit an existing family history or enter data for a new i.e., receiving response to the family history form submitted by the patient using the third-party portal).);
- a risk assessment module, stored in the memory, that generates a genetic risk assessment for the patient based on the responses received through the third-party portal (Girn, paragraphs [0031], [0079], and [0114]; Paragraph [0031] teaches that process analyzes the information provided in the context of the pedigree to determine if the individual is at risk of developing a selected illness.  Paragraph [0079] teaches that the analysis server, in the exemplar implementation, shows how the inventive system can integrate with several risk analysis programs, including: a family history statistical risk analysis program written in Fortran; and a statistical risk analysis program focused on breast cancer.  In addition, the analysis server includes heuristic algorithms that are used to identify possible genetic risks associated with other genetically linked diseases.  When the user selects a particular disease a risk analysis program is also selected.  After the user has entered the family history data, the EJB server 124 invokes the appropriate analysis program from the analysis server and retrieves the results (i.e., generating genetic risk assessment results for the patient based on the responses received through the third-party portal).  The results (i.e., the generated risk assessment) are then sent back through the servlet runtime environment 116 to be encrypted and transmitted to the user for display.  Paragraph [0114] teaches that the present invention may include an output of a statistical risk assessment (i.e., generating a risk assessment for the patient) as one of the factors within a heuristic risk assessment in genetic disease.).); and
- at least one physical processor configured to execute the receiving module, the patient engagement module, the collection module, and the risk assessment module (Girn, paragraph [0031]; Paragraph [0031] teaches that the process runs on a computer (either the computer they i.e., at least one physical processor configured to execute the software) to guide the individual to collect data comprising his/her pedigree (family tree).).
		- Girn does not explicitly teach a system, comprising:
			- a patient engagement module, stored in the memory, that, in response to (emphasis added) identifying that the patient has scheduled an appointment with the healthcare provider, sends a digital family history request to the patient in preparation for the scheduled appointment (emphasis added).
		- However, in analogous art of genetic risk assessment systems and methods, Eng teaches a disease risk decision support platform, comprising:
			- a patient engagement module, stored in the memory, that, in response to (emphasis added) identifying that the patient has scheduled an appointment with the healthcare provider, sends a digital family history request to the patient in preparation for the scheduled appointment (emphasis added) (Eng, paragraphs [0021], [0023], and [0024]; Paragraph [0021] teaches that the system 10 employs patient family structure responses and patient genetic disease history responses to generate one or more disease specific pedigree data structures.  Paragraph [0023] teaches a disease risk decision platform system 10 includes an invitation question and answer (Q&A) engine 12 and a patient Input/Output (I/O) Q&A graphical user interface (GUI) 14.  The invitation rules Q&A engine 12 receives an appointment-specific information request from a patient master scheduling center.  The appointment-specific information request initiates one or more invitation requests based on the specific appointment made by the patient (i.e., in response to identifying that the patient has scheduled an appointment with a specific healthcare provider, sending a digital family history request to the patient in preparation for the scheduled appointment).  Each invitation request is related to the patient’s scheduled encounter and invokes a question set or disease-related questionnaires including, for example, patient general questions, patient personal health history questions, family structure questions, and family disease specific history questions (i.e., in response to identifying that the patient has scheduled an appointment with a specific healthcare provider, sending a digital family history request to the patient in preparation i.e., in response to identifying that the patient has scheduled an appointment with a specific healthcare provider, sending a digital family history request to the patient in preparation for the scheduled appointment).  Paragraph [0021] teaches that this feature is beneficial for generating disease specific risk reference information and guidelines to facilitate a clinician decision making process in diagnosing and providing recommendation to patients for further evaluation and/or specific treatments and/or life style behavior changes in accordance with disease risk.).
	Therefore, it would have been obvious to one of ordinary skill in the art of genetic risk assessment systems and methods at the time of the claimed invention to modify the system taught by Girn, to incorporate steps and features directed to: (i) a server that is managed by an entity that provides genetic testing services; and (ii) sending a digital history request to a patient in preparation for a scheduled appointment, as taught by Eng, in order to generate disease specific risk reference information and guidelines to facilitate a clinician decision making process in diagnosing and providing recommendation to patients for further evaluation and/or specific treatments and/or life style behavior changes in accordance with disease risk. See Eng, paragraph [0021]; see also MPEP § 2143 G.

	Regarding claims 35, 37, and 39,
		- The combination of: Girn, as modified in view of Eng, teaches the limitations of: claim 1 (which claim 35 depends on); claim 32 (which claim 37 depends on); and claim 33 (which claim 39 depends on), as described above.
		- Girn further teaches a computer-implemented genetic assessment method, system, and non-transitory computer-readable medium, comprising:
			- generating, based at least in part on the genetic risk assessments, a three-generation patient pedigree (as described in claim 35); a patient pedigree module, stored in the memory, that generates a three-generation patient pedigree based on the genetic risk assessment for the patient (as described in claim 37); and generating a three-generation patient pedigree module, stored in the memory, on the genetic risk assessment for the patient (as described in claim 39) (Girn, paragraph [0085]; Paragraph [0085] that the system collects information leading to the construction of a “pedigree” or “family tree” of the relatives of an individual (i.e., generating a three-generation patient pedigree) for whom a risk assessment may be performed.); 
				- wherein the three-generation patient pedigree comprises determining at least one of (as described in claims 35, 37, and 39):
					- number of aunts / uncles related to the patient (as described in claims 35, 37, and 39) (Girn, paragraph [0086]; Paragraph [0086] teaches that you (i.e., the patient) are then asked the number of siblings each of your parents had and their ages (i.e., the number of aunts and uncles related to the patient).);
					- number of brothers / sisters related to the patient (as described in claims 35, 37, and 39) (Girn, paragraph [0086]; Paragraph [0086] teaches that you (i.e., the patient) is asked to record the number of siblings you have and their sexes (i.e., the number of brothers and sisters related to the patient).); and
					- number of sons / daughters related to the patient (as described in claims 35, 37, and 39) (Girn, paragraph [0086]; Paragraph [0086] teaches that the system can then ask about the number of children of each sex, you (i.e., the number of sons and daughters related to the patient), your brothers, your aunts and uncles etc. have, about your grandparents and their siblings and the offspring of their generation and so on.).
	The motivation and rationale to modify the computer-implemented genetic assessment method, system, and non-transitory computer-readable medium taught by Girn, in view of Eng, described in the analysis of the obviousness rejections of claim 1, 32, and 33 above similarly apply to this obviousness rejection, and are incorporated herein by reference.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Girn et al. (Pub. No. US 2003/0113727); as modified in view of Eng (Pub. No. US 2015/0154373), as applied to claim 1 above, and further in view of:
- Nadauld et al. (Pub. No. US 2018/0060482).

	Regarding claim 7,
		- The combination of: Girn, as modified in view of Eng, teaches the limitations of claim 1 (which claim 7 depends on), as described above.
		- Gin further teaches a computer-implemented method, comprising:
			- identifying guidelines for testing for genetic markers indicative of cancer (Girn, paragraphs [0056], [0113], and [0114]; Paragraph [0113] teaches that various bodies medical opinion have created public domain guidelines for the identification of those at risk of developing diseases (i.e., guidelines for identifying genetic markers).  Medical experts may encode these guidelines as a set of computer processable rules.  The present invention allows these rules to be included either as separate, disease specific analysis “plug-ins” or within a generic rules processing engine.  Paragraph [0114] teaches that the heuristic risk assessment has been important in encoding the Oxford guidelines for breast cancer screening (i.e., identifying guidelines for testing for genetic markers indicative of cancer).  For example, paragraph [0056] teaches that the risk assessment service enables users to assess the risk of developing a genetic disease, such as breast cancer, colon cancer, and ovarian cancer, based on family history and other factors (i.e., identifying genetic markers indicative of cancer).).
	The motivation and rationale to modify the computer-implemented genetic assessment method taught by Girn, in view of Eng, described in the analysis of the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.
		- The combination of: Girn, as modified in view of Eng, does not explicitly teach a computer-implemented method, comprising:
determining, based on the patient's genetic risk assessment, whether the guidelines recommend testing the patient for the genetic markers indicative of cancer.
	- However, in analogous art of genetic analyses and testing systems and methods, Nadauld, teaches a method, comprising:
		- determining, based on the patient's genetic risk assessment, whether the guidelines recommend testing the patient for the genetic markers indicative of cancer (Nadauld, paragraphs [0033], [0051], and [0069]; Paragraph [0069] teaches that at 230, a clinical recommendation is created, which includes the proposed list of sub-prioritized drug therapies with indications as to their order of priority according to the board’s recommendation.  If the board recommends genetic testing (i.e., determining, based on the patient’s genetic risk assessment, whether guidelines recommend test the patient for genetic markers), the clinical recommendation may also include the recommended genetic testing and may also designate whether the genetic testing is recommended for the cancer patient (i.e., recommendations for testing a patient for genetic markers indicative of cancer).  Paragraph [0051] teaches that the clinical recommendations may be for genetic test that may be used to further characterize the genetic variants in a tumor or hematological cancer or to screen the patient’s family members for risk of developing cancer (i.e., recommendations for testing a patient for genetic markers indicative of cancer).  Paragraph [0033] teaches that this feature is beneficial for providing a personalized diagnostic approach that leads to a clinical recommendation for targeted cancer therapies, which will ultimately result in improved clinical outcomes.).
Therefore, it would have been obvious to one of ordinary skill in the art of genetic analyses and testing systems and methods at the time of the effective filing date of the claimed invention to further modify the computer-implemented genetic assessment method taught by Girn, as modified in view of Eng, to incorporate a step and feature directed to determining guidelines for recommendations to test patient for genetic markers related to risks of developing cancer, as taught by Nadauld, in order to provide a personalized diagnostic approach that leads to a clinical recommendation for targeted cancer therapies, Nadauld, paragraph [0033]; see also MPEP § 2143 G.

Claims 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Girn et al. (Pub. No. US 2003/0113727); as modified in view of Eng (Pub. No. US 2015/0154373), as applied to claim 1 above, and further in view of:
- Colby et al. (Pub. No. US 2009/0299645).

	Regarding claim 8,
		- The combination of: Girn, as modified in view of Eng, teaches the limitations of claim 1 (which claim 8 depends on), as described above.
		- The combination of: Girn, as modified in view of Eng, does not explicitly teach a computer-implemented genetic assessment method, comprising:
			- automatically sending a report comprising the patient’s risk assessment to at least one of the healthcare provider and a clinic associated with the healthcare provider.
- However, in analogous art of systems and methods for genetic analysis, Colby teaches a method, comprising:
- automatically sending a report comprising the patient’s risk assessment to at least one of the healthcare provider and a clinic associated with the healthcare provider (Colby, paragraphs [0572], [0574], and [0587]; Paragraph [0572] teaches that a physician or other healthcare professional (110) may obtain a biological specimen from a patient, individual, third party or animal (150, 152) and may send it to either a central location (112, 104) or to a laboratory (154, 158) for genetic testing and/or analysis in order to ascertain the genotype of one or more genetic variants throughout the genome and, optionally, in order to correlate the genotype with one or more phenotypes.  Paragraph [0572] further teaches that the results of the genetic testing or the genetic analysis (e.g., a genetic analysis contained in a genetic report) (124) may then be sent and/or transmitted to the physician, veterinarian, health care i.e., automatically sending a report comprising the patient’s risk assessment to a healthcare provider). Paragraph [0574] also teaches that any results obtained at the Central Location (104), may also be sent to yet another location, where post-test predictive medicine genetic counseling is conducted (128) (i.e., automatically sending a report comprising the patient’s risk assessment to a clinic associated with a healthcare provider).  Paragraph [0587] teaches that this feature is beneficial for providing medical professionals with genetic information which is used to provide recommendations based on the individual’s genetic profile.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for genetic analysis at the time of the effective filing date of the claimed invention to further modify the computer-implemented genetic assessment method taught by Girn, as modified in view of Eng, to incorporate a step and feature directed to automatically sending the genetic risk assessment results to a healthcare provider, as taught by Colby, in order to provide medical professionals with genetic information which is used to provide recommendations based on the individual’s genetic profile. See Colby, paragraph [0587]; see also MPEP § 2143 G.

	Regarding claim 9,
		- The combination of: Girn, as modified in view of: Eng and Colby, teaches the limitations of: claim 8 (which claim 9 depends on), as described above.
		- Girn further teaches a computer-implemented genetic assessment method, wherein sending the report to at least one of the healthcare provider and the clinic, comprises:
			- sending the report to at least one of the healthcare provider and the clinic by sending the report to the electronic health records system in a searchable structure data format (Girn, paragraph [0079]; Paragraph [0079] teaches that the family history and the results of the analysis (i.e., the genetic risk assessment) are also stored in the family history database 138 (i.e., sending the report to the electronic health records system) and a compressed family history, an indication of the analysis program that was invoked and a compressed version of the results are also stored in the audit trail i.e., the feature allowing the system to search the database and find the patient’s genetic assessment information is the equivalent of “sending the report to the EHR system in a ‘searchable structure data format’”, as described in the claimed invention).
The motivations and rationales to modify the computer-implemented genetic assessment method taught by Girn, in view of: Eng and Colby, described in the analysis of the obviousness rejections of claims 1 and 8 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claim 11,
		- The combination of: Girn, as modified in view of: Eng and Colby, teaches the limitations of: claim 8 (which claim 11 depends on), as described above.
		- Colby further teaches a genetic assessment method, wherein sending the report to at least one of the healthcare provider and the clinic, comprises:
			- automatically sending the report to at least one of the healthcare provider and the clinic in response to receiving the responses from the patient (Colby, paragraphs [0738] and [0739]; Paragraph [0738] teaches that prior to obtaining a genetic profile (i.e., generating the report with the patient’s risk assessment information) an individual may be “pre-tested”.   During the “pre-test”, an individual can consult with the healthcare provider, such as a genetic counselor, physician assistant, nurse practitioner, physician, or other third party who may suggest what type of genetic profile the individual may want based on the individual’s concerns or information from a questionnaire the individual fills out (i.e., the genetic assessment is based on responses from the patient).  Paragraph [0739] also teaches that the information from the questionnaires can also be used to generate a genetic profile (i.e., the genetic assessment is based on responses from the patient).).
The motivations and rationales to modify the computer-implemented genetic assessment method taught by Girn, in view of: Eng and Colby, described in the analysis of the obviousness rejections of claims 1 and 8 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Girn et al. (Pub. No. US 2003/0113727); as modified in view of: Eng (Pub. No. US 2015/0154373) and Colby et al. (Pub. No. US 2009/0299645), as applied to claim 8 above, and further in view of:
- Wilson et al. (Pub. No. US 2015/0120319); and
- Davies et al. (Pub. No. US 2003/0046114).


Regarding claim 14,
		- The combination of: Girn, as modified in view of: Eng and Colby, teaches the limitations of claim 8 (which claim 14 depends on), as described above.
		- The combination of: Girn, as modified in view of: Eng and Colby, does not explicitly teach a computer-implemented genetic assessment method, wherein:
			- the report includes a recommendation that the healthcare provider discuss at least one of genetic testing and genetic counseling with the patient during the patient’s scheduled appointment; and
			- the method further comprises including the recommendation in the report in response to determining, based on the patient’s genetic risk assessment, that genetic testing guidelines recommend testing the patient for genetic markers indicative of cancer.
		- However, in analogous art of medical systems and methods, Wilson teaches a method and system, wherein:
			- the report includes a recommendation that the healthcare provider discuss at least one of genetic testing and genetic counseling with the patient during the patient’s scheduled appointment (Wilson, paragraph [0023]; Paragraph [0023] teaches that the system may generate a i.e., recommendations to discuss and perform genetic testing).  Paragraph [0023] teaches that this feature is beneficial for ensuring that the physician (i) will always know what the recommended activities, etc. for a particular patient, during a particular visit, should be; and (ii) follows all requirements during a visit.  This also ensures that important screenings etc. are not overlooked.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods at the time of the effective filing date of the claimed invention to further modify the computer-implemented genetic assessment method taught by Girn, as modified in view of: Eng and Colby, to incorporate a step and feature directed to including recommendations for genetic testing in a report that is sent to a healthcare provider before a patient’s scheduled visit, as taught by Wilson, in order to ensure that the physician (i) will always know what the recommended activities, etc. for a particular patient, during a particular visit, should be; and (ii) follows all requirements during a visit.  This also ensures that important screenings etc. are not overlooked. See Wilson, paragraph [0023]; see also MPEP § 2143 G.
		- Further, in analogous art of systems and methods for genetic analysis, Davies teaches a system and method, wherein:
			- the method further comprises including the recommendation in the report in response to determining, based on the patient’s genetic risk assessment, that genetic testing guidelines recommend testing the patient for genetic markers indicative of cancer (Davies, paragraphs [0069] and [0118]; Paragraph [0118] teaches that the system will recommend genetic testing to identify patients at risk for breast cancer based on abnormal metabolism of estrogen (i.e., recommending genetic testing for genetic markers indicative of cancer based on the patient’s genetic risk assessment).  Paragraph [0069] teaches that this feature is beneficial for generating suggestions for specific genetic testing based on a patient’s clinical information.).
Girn, as modified in view of: Eng; Colby; and Wilson, to incorporate a step and feature directed to including recommendations for genetic testing based on a patient’s clinical information in a report that is sent to a healthcare provider, as taught by Davies, in order to generate suggestions for specific genetic testing based on a patient’s clinical information. See Davies, paragraph [0069]; see also MPEP § 2143 G.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Girn et al. (Pub. No. US 2003/0113727); as modified in view of Eng (Pub. No. US 2015/0154373), as applied to claim 1 above, and further in view of:
		- Wurster (Pub. No. US 2002/0116222).

	Regarding claim 16,
		- The combination of: Girn, as modified in view of Eng, teaches the limitations of claim 1 (which claim 16 depends on), as described above.
		- The combination of: Girn, as modified in view of Eng, does not explicitly teach a computer-implemented method, further comprising:
			- generating, based at least in part on the patient's genetic risk assessment, an aggregate report of a plurality of patients, including the patient, who have scheduled appointments with at least one of the healthcare provider and a clinic associated with the healthcare provider; and
- automatically sending the aggregate report to at least one of the healthcare provider and the clinic.
		- However, in analogous art of medical scheduling systems and methods, Wurster teaches a method, comprising:
generating, based at least in part on the patient's genetic risk assessment, an aggregate report of a plurality of patients, including the patient, who have scheduled appointments with at least one of the healthcare provider and a clinic associated with the healthcare provider (Wurster, paragraph [0043]; Paragraph [0043] teaches a screen that serves as a starting point for accessing any of the system’s features and functions.  The welcome message initially displayed when the screen is generated summarizes the total number of patients scheduled for the current date as determined by the Visit Due Date.); and
- automatically sending the aggregate report to at least one of the healthcare provider and the clinic (Wurster, paragraphs [0015] and [0051]; Paragraph [0051] teaches that in response to the user (i.e., the physician) clicking on the “Patient Schedule” option form the “Patient” menu in FIG. 3, a similar display to that of the “Overdue Patients” option is generated by the server and provides a list of patients that are scheduled to visit the clinic on that day (i.e., sending the report of the patients with schedule appointments to the healthcare provider).  Paragraph [0015] teaches that this feature is beneficial for providing cost savings to medical systems by assisting health care professionals such as providing comprehensive checklists.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical scheduling systems and methods at the time of the effective filing date of the claimed invention to further modify the computer-implemented genetic assessment method taught by Girn, as modified in view of Eng, to incorporate steps and features directed to compiling a list of patients with scheduled appointments and provided the compiled list to a healthcare professional, as taught by Wurster, in order to provide cost savings to medical systems by assisting health care professionals such as providing comprehensive checklists. See Wurster, paragraph [0015]; see also MPEP § 2143 G.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Girn et al. (Pub. No. US 2003/0113727); as modified in view of: Eng (Pub. No. US 2015/0154373) and Wurster (Pub. No. US 2002/0116222), as applied to claim 16 above, and further in view of:
		- Waljee et al. (Pub. No. US 2015/0095069).

Regarding claim 17,
- The combination of: Girn, as modified in view of: Eng and Wurster, teaches the limitations of claim 16 (which claim 17 depends on), as described above.
	- The combination of: Girn, as modified in view of: Eng and Wurster, does not explicitly teach a computer-implemented method, wherein the aggregate report comprises at least one of:
		- a number of patients who received a digital request to fill out an electronic family history form;
- a number of patients who completed an electronic family history form;
- a number of patients who meet criteria for being tested for genetic markers indicative of cancer;
- a number of patients with an elevated risk for inherited cancer; and
- a number of patients with a population risk for inherited cancer.
- However, in analogous art of medical systems and methods for identifying patients with increased risk of developing certain diseases, Waljee teaches a system and method, wherein an aggregate report comprises at least one of:
		- a number of patients who received a digital request to fill out an electronic family history form; a number of patients who completed an electronic family history form; a number of patients who meet criteria for being tested for genetic markers indicative of cancer; a number of patients with an elevated risk for inherited cancer; and a number of patients with a population risk for inherited cancer (Waljee, paragraphs [0006] and [0016]; Paragraph [0006] teaches a i.e., a report comprising a number of patients with an elevated risk for inherited cancer).  Paragraph [0016] teaches that this feature is beneficial for stratifying patients with regard to their risk of HCC [hepatocellular carcinoma] development.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods for identifying patients with increased risk of developing certain diseases at the time of the effective filing date of the claimed invention to further modify the computer-implemented genetic assessment method taught by Girn, as modified in view of: Eng and Wurster, to incorporate a step and feature directed to compiling a list of patients with a high risk of developing liver cancer, as taught by Waljee, in order to stratify patients with regard to their risk of developing cancer. See Waljee, paragraph [0016]; see also MPEP § 2143 G.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Girn et al. (Pub. No. US 2003/0113727); as modified in view of: Eng (Pub. No. US 2015/0154373) and Wurster (Pub. No. US 2002/0116222), as applied to claim 16 above, and further in view of:
		- Timms et al. (Pub. No. US 2015/0167100); and
- Wilson et al. (Pub. No. US 2015/0120319).

Regarding claim 18,
- The combination of: Girn, as modified in view of: Eng and Wurster, teaches the limitations of claim 16 (which claim 18 depends on), as described above.
		- The combination of: Girn, as modified in view of: Eng and Wurster, does not explicitly teach a computer-implemented method, wherein the aggregate report:
			- identifies a subset of patients from within the plurality of patients with a higher genetic risk than other patients within the plurality of patients; and
- recommends that the healthcare provider discuss at least one of genetic testing and genetic counseling with the subset of patients.
		- However, in analogous art of medical risk analysis systems and methods, Timms teaches a system and method, comprising:
			- identifying a subset of patients from within the plurality of patients with a higher genetic risk than other patients within the plurality of patients (Timms, paragraphs [0014], [0081], and [0139]; Paragraph [0139] teaches a system wherein the computer program determines a patient’s degree of risk of cancer by comparing the patient’s determined probability of a particular cancer with a reference probability to determine whether the patient has an increased risk of such cancer.  Paragraph [0081] teaches that the reference probability may be the probability of the cancer across the general relevant patient population (e.g., all patients; all patients of a particular age, gender, ethnicity; patients having a particular cancer (and thus looking at the risk of a different cancer or an independent i.e., identifying a subset of patients within the plurality of patients with a higher genetic risk than other patients within the plurality of patients).  For example, if the lifetime probability of a particular cancer in the general population (or some specific subpopulation) is X % and a particular patient has been determined by the methods, systems or kits of the present disclosure to have a lifetime probability of that cancer of Y %, and if Y>X, then the patient has an “increased risk” of that cancer (i.e., identifying patients with a higher genetic risk of developing a particular cancer when compared to other patients).  Paragraph [0014] teaches that this feature is beneficial for detecting patients with increased risk of developing certain cancers.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical risk analysis systems and methods at the time of the effective filing date of the claimed invention to further modify the computer-implemented genetic assessment method taught by Girn, as modified in view of: Eng and Wurster, to incorporate a step and feature directed to identifying patients with an increased risk of developing cancer when compared to other patients, as taught by Timms, in order to detect patients with increased risk of developing certain cancers. See Timms, paragraph [0014]; see also MPEP § 2143 G.
		- Further, in analogous art of medical systems and methods, Wilson teaches a method and system, wherein the aggregate report:
			- recommends that the healthcare provider discuss at least one of genetic testing and genetic counseling with the subset of patients (Wilson, paragraph [0023]; Paragraph [0023] teaches that the system may generate a Patient Report 120a for the physician.  This report 120a may identify patient-specific guidelines that need to be addressed during the visit with the physician at a Step 130.  For example, the system will assist the physician in satisfying any required screenings (i.e., recommendations to discuss and perform genetic testing).  Paragraph [0023] teaches that this feature is beneficial for ensuring that the physician (i) will always know what the recommended activities, etc. for a particular patient, during a particular visit, should be; and (ii) follows all requirements during a visit.  This also ensures that important screenings etc. are not overlooked.).
Girn, as modified in view of: Eng; Wurster; and Timms, to incorporate a step and feature directed to including recommendations for genetic testing in a report that is sent to a healthcare provider before a patient’s scheduled visit, as taught by Wilson, in order to ensure that the physician (i) will always know what the recommended activities, etc. for a particular patient, during a particular visit, should be; and (ii) follows all requirements during a visit.  This also ensures that important screenings etc. are not overlooked. See Wilson, paragraph [0023]; see also MPEP § 2143 G.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Girn et al. (Pub. No. US 2003/0113727); as modified in view of: Eng (Pub. No. US 2015/0154373) and Wurster (Pub. No. US 2002/0116222), as applied to claim 16 above, and further in view of:
		- Timms et al. (Pub. No. US 2015/0167100).

Regarding claim 19,
- The combination of: Girn, as modified in view of: Eng and Wurster, teaches the limitations of claim 16 (which claim 19 depends on), as described above.
	- The combination of: Girn, as modified in view of: Eng and Wurster, does not explicitly teach a computer-implemented method, wherein the aggregate report further comprises at least one of:
		- a number of patients from within the plurality of patients who have been tested for genetic markers indicative of cancer; and
- a number of patients who have been tested for genetic markers indicative cancer with positive results.
Timms teaches a system and method, comprising identifying at least one of:
		- a number of patients from within the plurality of patients who have been tested for genetic markers indicative of cancer; and a number of patients who have been tested for genetic markers indicative cancer with positive results (Timms, paragraph [0035]; Paragraph [0035] teaches that, as shown in Example 2, a patient presenting with indicators of HBOC may be tested for a panel of test genes comprising Panel D (or Panel Q) or any subpanel comprising the top 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, or 12 genes of Panel D (or Panel Q).  Thus, in some embodiments of the methods and systems described above the patient is identified as having one or more indicators of a syndrome listed in Table 4, or otherwise having one or more indicators of an increased predisposition to one or more of the cancers listed in Table 4 (i.e., identifying patients who have been tested for genetic markers indicative of cancer), and the patient is tested for a panel comprising genes whose mutations are associated with that syndrome or cancer.  Paragraph [0014] teaches that this feature is beneficial for detecting patients with increased risk of developing certain cancers.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical risk analysis systems and methods at the time of the effective filing date of the claimed invention to further modify the computer-implemented genetic assessment method taught by Girn, as modified in view of: Eng and Wurster, to incorporate a step and feature directed to identifying patients with an increased risk of developing cancer and who have been tested for genes that are indicative of certain cancers, as taught by Timms, in order to detect patients with increased risk of developing certain cancers. See Timms, paragraph [0014]; see also MPEP § 2143 G.

claim 20,
- The combination of: Girn, as modified in view of: Eng and Wurster, teaches the limitations of claim 16 (which claim 20 depends on), as described above.
	- The combination of: Girn, as modified in view of: Eng and Wurster, does not explicitly teach a computer-implemented method, wherein the aggregate report tracks at least one of:
		- patients who have been tested for genetic markers indicative of cancer; and
- patients who have offered at least one of genetic counseling and genetic testing.
		- However, in analogous art of medical risk analysis systems and methods, Timms teaches a system and method, comprising tracking:
		- patients who have been tested for genetic markers indicative of cancer; and patients who have offered at least one of genetic counseling and genetic testing (Timms, paragraph [0035]; Paragraph [0035] teaches that, as shown in Example 2, a patient presenting with indicators of HBOC may be tested for a panel of test genes comprising Panel D (or Panel Q) or any subpanel comprising the top 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, or 12 genes of Panel D (or Panel Q).  Thus, in some embodiments of the methods and systems described above the patient is identified as having one or more indicators of a syndrome listed in Table 4, or otherwise having one or more indicators of an increased predisposition to one or more of the cancers listed in Table 4, and the patient is tested for a panel comprising genes whose mutations are associated with that syndrome or cancer (i.e., this disclosure also teaches “tracking patients who have been tested for genetic markers indicative of cancer”).  Paragraph [0014] teaches that this feature is beneficial for detecting patients with increased risk of developing certain cancers.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical risk analysis systems and methods at the time of the effective filing date of the claimed invention to further modify the computer-implemented genetic assessment method taught by Girn, as modified in view of: Eng and Wurster, to incorporate a step and feature directed to tracking patients who have one or more indicators of Timms, in order to detect patients with increased risk of developing certain cancers. See Timms, paragraph [0014]; see also MPEP § 2143 G.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Girn et al. (Pub. No. US 2003/0113727); as modified in view of: Eng (Pub. No. US 2015/0154373) and Wurster (Pub. No. US 2002/0116222), as applied to claim 16 above, and further in view of:
		- Gunderson et al. (Pub. No. US 2014/0046690).

Regarding claim 21,
- The combination of: Girn, as modified in view of: Eng and Wurster, teaches the limitations of claim 16 (which claim 21 depends on), as described above.
		- The combination of: Girn, as modified in view of: Eng and Wurster, does not explicitly teach a computer-implemented method, wherein:
			- generating the aggregate report comprises periodically generating the aggregate report, each generated instance of the aggregate report being generated in connection with a successive time period; and
			- automatically sending the aggregate report comprises periodically sending the aggregate report.
		- However, in analogous art of medical systems and methods for managing and distributing patient information, Gunderson teaches a system and method, wherein:
		- generating the aggregate report comprises periodically generating the aggregate report, each generated instance of the aggregate report being generated in connection with a successive time period (Gunderson, paragraph [0062]; Paragraph [0062] teaches that the patient management report may be generated and delivered periodically (i.e., generating the aggregate report i.e., each generated instance of the aggregate report is generated in connection with some successive time period, where the periodic time period may be set by the clinic/clinician).); and
- automatically sending the aggregate report comprises periodically sending the aggregate report (Gunderson, paragraphs [0046] and [0062]; Paragraph [0062] teaches that the patient management report may be generated and delivered periodically (i.e., automatically sending the aggregate report comprises periodically sending the aggregate report).  For example, server 120 may generate the patient management report on a daily basis at a time requested by the clinician and delivered to one or more computing devices 146.  In other examples, the patient management report may be delivered to a clinician account managed by server 120.  When the clinician logs into the clinician account from any computing device or programmer, server 120 may deliver the patient management report or notify the clinician that a new patient management report is available (i.e., automatically sending the aggregate report comprises periodically sending the aggregate report when the clinician logs into the clinician’s account).  Paragraph [0046] teaches that these features are beneficial for retrieving up-to-date information when a patient report is requested by a clinician or the patient report is otherwise scheduled to be generated.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods for managing and distributing patient information at the time of the effective filing date of the claimed invention to further modify the computer-implemented genetic assessment method taught by Girn, as modified in view of: Eng and Wurster, to incorporate steps and features directed to periodically generating patient reports and delivering the periodically generated patient reports to clinicians, as taught by Gunderson, in order to retrieve up-to-date information when a patient report is requested by a clinician Gunderson, paragraph [0046]; see also MPEP § 2143 G.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Girn et al. (Pub. No. US 2003/0113727); as modified in view of Eng (Pub. No. US 2015/0154373), as applied to claim 1 above, and further in view of:
		- Aronson et al. (Pub. No. US 2008/0270438); and
- Timms et al. (Pub. No. US 2015/0167100).

Regarding claim 25,
- The combination of: Girn, as modified in view of Eng, teaches the limitations of claim 1 (which claim 25 depends on), as described above.
		- The combination of: Girn, as modified in view of Eng, does not explicitly teach a computer-implemented method, further comprising:
			- receiving responses to the electronic family history form from a plurality of additional patients;
- aggregating information collected from the patient’s responses and the responses collected from the plurality of additional patients; and
- analyzing the aggregated information to identify characteristics of populations that are at risk for hereditary cancer.
		- However, in analogous art of medical systems and methods for genetic testing and analysis, Aronson teaches a system and method, comprising:
			- receiving responses to the electronic family history form from a plurality of additional patients (Aronson, paragraph [0028]; Paragraph [0028] teaches that the present invention provides a method for collecting genetic data about a plurality of patients for subsequent bioinformatic analysis (i.e., receiving responses from a plurality of additional patients).  The method includes receiving i.e., the collected data are responses received from a plurality of patients).  Each such report may contain genetic data and non-genetic data about a corresponding patient.); and
- aggregating information collected from the patient’s responses and the responses collected from the plurality of additional patients (Aronson, paragraphs [0028] and [0044]; Paragraph [0028] teaches that at least some of the non-genetic data and at least some of the genetic data from the received medical laboratory reports may be stored in a database (i.e., aggregating information collected from multiple patients).  Paragraph [0044] teaches that these features are beneficial for handling medical data, including genetic, genomic, and data that is frequently used in diagnosing and identifying inherited diseases and conditions.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods for genetic testing and analysis at the time of the effective filing date of the claimed invention to further modify the computer-implemented genetic assessment method taught by Girn, as modified in view of Eng, to incorporate steps and features directed to collecting genetic data from a plurality of patients and storing the genetic data in a database, as taught by Aronson, in order to better handle medical data, including genetic, genomic, and data that is frequently used in diagnosing and identifying inherited diseases and conditions. See Aronson, paragraph [0044]; see also MPEP § 2143 G.
	- Further, in analogous art of medical risk analysis systems and methods, Timms teaches a system and method, comprising:
		- analyzing the aggregated information to identify characteristics of populations that are at risk for hereditary cancer (Timms, paragraphs [0014] and [0017]; Paragraph [0017] teaches that the method analyzes patient samples to detect the presence of a germline deficiency (e.g., mutation) in any of a plurality of genes (e.g., consisting of W and X genes), said plurality of genes comprising at least two genes in any of Panels A-R; and (2)(a) diagnosing an increased risk (e.g., increased hereditary risk) of cancer (e.g., the cancer corresponding to the relevant gene in Table 4) in a patient in whose sample a germline deficiency was detected in any of said plurality of genes (i.e., 
	Therefore, it would have been obvious to one of ordinary skill in the art of medical risk analysis systems and methods at the time of the effective filing date of the claimed invention to further modify the computer-implemented genetic assessment method taught by Girn, as modified in view of: Eng and Aronson, to incorporate a step and feature analyzing patient genetic information, as taught by Timms, in order to detect patients with increased risk of developing certain cancers. See Timms, paragraph [0014]; see also MPEP § 2143 G.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464.  The examiner can normally be reached on Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450


/N.A.A./Examiner, Art Unit 3686

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686